Citation Nr: 0934521	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received since 
September 1998 to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received since 
June 1996 to reopen a claim of entitlement to service 
connection for residuals of a skull injury.

3.  Whether new and material evidence has been received since 
June 1996 to reopen a claim of entitlement to service 
connection for broken ribs.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to service connection for residuals of a 
skull injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. R.N.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.  The Veteran 
testified at a Board hearing at the RO in April 2009.

In an August 2008 communication, the Veteran appears to have 
raised various increased rating and service connection 
claims.  This matter is hereby referred to the RO for 
clarification and appropriate action. 




FINDINGS OF FACT

1.  A September 1998 rating decision denied reopening a claim 
of service connection for a psychiatric disability.   The 
Veteran filed a timely notice of disagreement and a statement 
of the case was issued, but the Veteran failed to file a 
timely substantive appeal.

2.  In February 2006, the Veteran requested that his claim of 
entitlement to service connection for a psychiatric 
disability be reopened.

3.  Certain evidence received since the September 1998 rating 
decision raises a reasonable possibility of substantiating 
the psychiatric disability claim.

4.  A June 1996 rating decision denied service connection for 
residuals of a skull injury; the Veteran did not file a 
timely notice of disagreement.

5.  In February 2006, the Veteran requested that his claim of 
entitlement to service connection for a residuals of a skull 
injury be reopened.

6.  Certain evidence received since the June 1996 rating 
decision raises a reasonable possibility of substantiating 
the skull injury claim.

7.  A June 1996 rating decision denied service connection for 
broken ribs; the Veteran did not file a timely notice of 
disagreement.

8.  In February 2006, the Veteran requested that his claim of 
entitlement to service connection for broken ribs be 
reopened.

9.  Evidence received since the June 1996 rating decision is 
cumulative of the evidence of record considered at the time 
of the June 1996 denial does not relate to the unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for broken ribs and does not raise a 
reasonable possibility of substantiating the broken ribs 
claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied to reopen 
a claim of entitlement to service connection for psychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for psychiatric disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2008).

3.  The June 1996 rating decision which denied a claim of 
entitlement to service connection for residuals of a skull 
injury is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a skull injury.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2008).

5.  The June 1996 rating decision which denied a claim of 
entitlement to service connection for broken ribs is final.  
38 U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has not been received since the 
June 1996 denial of service connection for broken ribs and 
the claim of service connection for broken ribs is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated April 2006 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2006 prior to the initial unfavorable 
decision in August 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
requirements set forth in Kent were fulfilled by way of a 
letter dated April 2006.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

With regard to the request to reopen the claim of service 
connection for broken ribs, the Board also finds that there 
has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
in this case includes service treatment records, VA treatment 
records, Social Security Administration records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide this issue and no further action is necessary.  See 
generally 38 C.F.R. §§ 3.156, 3.159(c).  No additional 
pertinent evidence has been identified by the claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination in connection with the request to reopen the 
broken ribs claim.  However, as explained below, this claim 
has not been reopened.  See 38 C.F.R.§ 3.159( c)(4).  
Additional assistance to the Veteran regarding the 
psychiatric disability and skull injury issues is addressed 
in the remand section of this decision. 

Analysis

Legal Criteria 

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  

The Board notes that the Veteran's claim to reopen his prior 
claims involves the underlying issue of service connection.  
Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Psychiatric Disability

Review of the record shows that service connection for a 
psychiatric disability was first denied by rating decision in 
June 1996.  The Veteran never submitted a notice of 
disagreement regarding that claim and the decision became 
final.  In a September 1998 rating decision, the RO denied 
the Veteran's claim to reopen the issue of a psychiatric 
disability due to a lack of new and material evidence.  The 
Veteran filed a notice of disagreement and a statement of the 
case was issued.  The Veteran did not file a substantive 
appeal and thus failed to successfully appeal the September 
1998 denial.  Therefore, the September 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c); See also Evans v. 
Brown, 9 Vet.App. 273, 285 (1996), overruled on other grounds 
by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (stating 
that in order to reopen a claim there must be new and 
material evidence presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.")  

In February 2006, the Veteran submitted a statement that 
included a claim regarding his psychiatric disability.  In an 
August 2006 rating decision, the RO denied reopening of the 
claim.  The present appeal ensued.  

The original appeal was denied, in part, due to a lack of 
evidence showing any psychiatric disability in service and a 
lack of any evidence relating the Veteran's current 
psychiatric disability to the Veteran's active service.  The 
September 1998 decision denied a claim to reopen, because the 
evidence submitted since the June 1996 decision was not new 
and material, meaning it did not show a psychiatric 
disability in service and failed to suggest that the 
Veteran's current psychiatric disability to the Veteran's 
active service. The Veteran submitted numerous records since 
the final decision in September 1998.  The records submitted 
since the previous final decision include VA treatment 
records, Social Security Administration records, and private 
treatment records.  The Veteran has also offered sworn 
testimony. 

The vast majority of the newly received evidence simply 
documents continuing treatment for psychiatric disability.  
The fact of such disability was known at the time of the 1998 
final decision.  However, certain records dated in 1995 and 
1996 show treatment for the disability at a point closer in 
time to service than previously shown of record.  Under the 
circumstances, the Board views such records as arguably 
raising a reasonable possibility of substantiating the claim.  
Such evidence is therefore new and material, and the 
psychiatric disability claim is reopened.  



Residuals of a Skull Injury

Review of the record shows that service connection for a 
residuals of a skull injury was first denied by rating 
decision in June 1996.  The Veteran never submitted a notice 
of disagreement regarding that claim and the decision became 
final.  38 U.S.C.A. § 7105(c).  

In February 2006, the Veteran submitted a statement that 
included a claim relating to his a skull injury.  In an 
August 2006 rating decision, the RO denied reopening the 
claim and the present appeal ensued.  

The original appeal for residuals of a skull injury was 
denied, in part, due to a lack of evidence showing a skull 
injury in service and a lack of evidence showing a current 
disability relating to a skull injury.  As stated above, the 
Veteran submitted numerous records since the final decision 
in June 1996.  Again, the records submitted since the 
previous final decision include testimony, VA treatment 
records, Social Security Administration records, and private 
treatment records.

In one sense, none of the newly received evidence appears to 
clearly address a skull injury.  However, service treatment 
records do document the inservice motor vehicle accident, and 
the Veteran has consistently contended that he suffered a 
skull injury in that accident.  Although not medically 
competent to offer diagnoses or medical opinions, the Board 
believes it within its authority to take administrative 
notice of the fact that it is possible for head injuries to 
result in both psychiatric impairment as well as actual 
injury to the brain which result in cognitive changes.  In 
this sense, the skull injury issue and the psychiatric 
disability issue may be closely related.  With this 
possibility in mind, the Board views the evidence showing 
psychiatric symptomatolgy closer in time to service than 
previously known as also constituting new and material 
evidence to reopen the skull injury claim.   



Broken Ribs

As with the issue of residuals of a skull injury seen above, 
the record shows that service connection for broken ribs was 
first denied by rating decision in June 1996.  The Veteran 
never submitted a notice of disagreement regarding that claim 
and the decision became final.  38 U.S.C.A. § 7105(c).  The 
original appeal was denied, in part, due to a lack of 
evidence showing any broken ribs in service and a lack of 
evidence showing a current disability relating to broken 
ribs.  Again, the records submitted since the final decision 
in June 1996 include testimony, VA treatment records, Social 
Security Administration records, and private treatment 
records.

None of items of new evidence suggest a broken rib or ribs in 
service.  Although the Veteran contends that he fractured 
ribs in the inservice motor vehicle accident, this was the 
same contention he was advancing in connection with the prior 
claim.  It adds nothing new to the record and is not new and 
material.  The broken ribs claim is therefore not reopened.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claims of entitlement to service connection for 
psychiatric disability and for residuals of a skull injury.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.  

New and material evidence has not been received to reopen the 
claim of service connection for residuals of broken ribs. 




REMAND

In view of the reopening of the psychiatric disability and 
skull injury claims, the Board believe that VA's duty to 
assist the Veteran now requires appropriate examination with 
etiology opinions.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the etiology of current 
psychiatric disability and any residuals 
of a skull injury.  It is imperative that 
the claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any medically 
indicated special tests should be 
accomplished.  Any diagnoses of 
psychiatric disability and/or residuals 
of a skull injury should be clearly 
reported.  

     a)  As to any current psychiatric 
disability, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) causally 
related to the Veteran's active duty 
service, to include the inservice motor 
vehicle accident. 

     b)  As to any current residuals of a 
skull injury, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
residuals are causally related to the 
Veteran's active duty service, to include 
the inservice motor vehicle accident.

It is imperative that a rationale be 
offered for all opinions. 

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the psychiatric disability 
and skull injury residuals issues under a 
merits analysis.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


